DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-17, is acknowledged.  Election was made without traverse in the reply filed January 25, 2021.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  Applicant failed to withdraw a claim Examiner determined is drawn to a non-elected invention based on Applicant’s disclosure.  Therefore, claim 21 has been withdrawn because it is drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coat, jacket, sweatshirt, and sweater as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “hand 220” as described in the specification at para. 0017.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all recited claim limitations including “first and second seams,” “a first textile panel,” “a second textile panel,” “a third textile panel,” “a fourth textile panel,” and “a fifth textile panel,” among others.  Examiner respectfully suggests that Applicant may refer to the drawings as appropriate to provide support under 35 USC 112(a) for such amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a stiffening element,” first recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a stiffening element,” positioned about the cuff portion.  Claim 14, which depends from claim 1, recites “the stiffening element imparts an extending force on the cuff portion from within the void in the cuff portion, wherein the extending force translates into a stretching of the fifth textile panel (131) in an axial direction with respect to an axis defined by an arm of a potential wearer.”  However, the structure and/or materials that comprise the stiffening element and presumably result in the claimed “extending force” are not described in the specification in such a way to convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time the application was filed.  The specification merely indicates that the stiffening element is implemented as a “band of fabric” (see para. 0018).  This description is not sufficient.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 14-17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 14 impermissibly claims “an arm of a potential wearer.”  Examiner respectfully suggests that this rejection may be overcome by including language such as “while wearing the garment.”  For example, “in an axial direction with respect to an axis defined by an arm of a potential wearer while wearing the garment.”
Dependent claims are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2003/0226188 SIU.
Regarding claim 1, SIU discloses a garment (10), comprising:
12,14);
a sleeve portion (24,30) coupled to the torso portion;
a cuff portion (26,32) having an internal surface and an external surface opposing the internal surface (annotated Figs. 6-7, see below), wherein the sleeve portion is attached to the first end of the cuff portion (annotated Figs. 6-7); and
a stiffening element (68) positioned about the cuff portion such that the stiffening element substantially circumscribes the cuff portion (paras. 0041, 0046; interlining 68 can properly be considered a “stiffening element” because any additional material in the cuff portion will result in at least some degree of additional stiffness and the specification of the instant application at para. 0018 cites a “band of fabric” as a stiffening element; interlining 68 is a band of fabric);
wherein a second end of the cuff portion is attached to the first end opposing the second end thereby creating a void within the cuff portion (annotated Figs. 6-7), wherein the stiffening element is disposed within the void (annotated Figs. 6-7).

    PNG
    media_image1.png
    1032
    847
    media_image1.png
    Greyscale

Regarding claim 2, SIU further discloses a garment wherein the garment is configured as a shirt (see Fig. 1; para. 0029).

Regarding claim 3, SIU further discloses a garment wherein the garment is configured as a coat, a jacket, a sweatshirt, or a sweater (para. 0005).

Regarding claim 4, SIU further discloses a garment wherein first and second seams (annotated Figs. 6-7) join a first textile panel (18) to second (12) and third textile panels (13), respectively to construct the torso portion (para. 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over SIU (as applied to claims 1-4, above) in view of USPN 1,541,440 SPERO.
Regarding claim 5, SIU further discloses a garment wherein the sleeve portion is composed of a fourth textile panel (24).

However, SPERO teaches a garment wherein the sleeve portion is composed of a fabric panel and a seam joins opposing ends of the textile panel to construct the sleeve portion (see Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve to be formed with a seam joining opposing ends of a textile panel as taught by SPERO because SPERO teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that seams are a conventional and well-known means of forming garment structures.

Regarding claim 6, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein the cuff portion is composed of a fifth textile panel (32 of SIU), and a seam joins opposing ends of the fifth textile panel to construct the cuff portion (see Fig. 1 of SIU).

Regarding claim 7, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein each textile panel is composed of a woven fabric, knit fabric, nonwoven fabric, or combination thereof (para. 0063 of SIU; woven fabric).

Regarding claim 8, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein at least one textile panel includes one or more functional finishes, coatings, or other treatments that enhance a functionality of the textile panel (para. 0027 of SIU).

Regarding claim 9, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein the at least one textile panel includes an anti- bacterial agent (para. 0027 of SIU; formaldehyde). 

Regarding claim 11, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein the seam joins the cuff portion to the sleeve portion and a second seam (28 of SIU) joins the sleeve portion to the torso portion.

Regarding claim 12, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein the stiffening element is coupled to the cuff portion via at least one point of attachment, wherein the at least one point of attachment comprises an internal stitch (72 of SIU).

Regarding claim 13, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) further teaches a garment wherein the stiffening element comprises a band of fabric, and wherein the height of the stiffening element defines a substantially uniform height of the cuff portion (see Figs. 6-7 of SIU; paras. 0041 and 0046 of SIU).

Regarding claim 14, Examiner respectfully notes that the limitations “wherein, in defining the substantially uniform height, the stiffening element imparts an extending force on the cuff portion from within the void in the cuff portion, wherein the extending force translates into a stretching of the fifth textile panel (131) in an axial direction with respect to an axis defined by an arm of a potential wearer,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function.  As SIU coupled with SPERO discloses the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such functions.

Regarding claim 15, Examiner respectfully notes that the limitations “wherein the stretching reduces rumpling of the cuff portion (130), thereby providing the cuff portion with a taut and crisp outward appearance,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function.  As SIU coupled with SPERO discloses the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such functions.

Regarding claim 16, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) teaches a garment including all the structural limitations as claimed, above.
The modified garment of SIU (i.e. SIU in view of SPERO as detailed above) does not expressly teach the stiffening element wherein a lateral-to-longitudinal stiffness ratio of the stiffening element exceeds one.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein a lateral-to-longitudinal stiffness ratio of the stiffening element exceeds one while trying to optimize comfort and performance characteristics of the cuff portion.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
Examiner further respectfully notes that the limitation “wherein a lateral-to-longitudinal stiffness ratio of the stiffening element imparts the extending force,” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As SIU coupled with SPERO discloses the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such function.

Regarding claim 17, Examiner respectfully notes that the limitations “wherein the garment is configured such that a wearer of the garment is able to fold the cuff portion in an upward direction about itself towards the torso portion to position the cuff portion closer to a shoulder of the wearer; wherein the elasticity of the stiffening element enables the wearer to fold the cuff portion in an upward direction about itself, and wherein the substantially uniform height of the cuff portion is maintained upon positioning the cuff portion closer to the shoulder due to the lateral-to-longitudinal stiffness ratio of the stiffening element,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function.  As SIU coupled with SPERO discloses the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such functions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SIU in view of SPERO (as applied to claims 5-8, above) in view of US Pub No. 2017/0340038 THRELKELD et al. (THRELKELD).
Regarding claim 10, the modified garment of SIU (i.e. SIU in view of SPERO as detailed above) teaches a garment including all the structural limitations as claimed, above.
The modified garment of SIU (i.e. SIU in view of SPERO as detailed above) does not expressly teach a garment wherein the at least one textile panel includes a flame retardant coating.
However, THRELKELD teaches a garment where at least one textile panel includes a flame retardant coating (para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified garment of SIU to include a flame retardant coating as taught by THRELKELD because THRELKELD teaches that this configuration is known in the art to provide fire retardant properties (para. 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732